DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion it would not be obvious to implement a memory device in which lower electrodes, a buffer layer, a seed layer, a magnetic tunnel junction, a capping layer, synthetic antiferromagnetic layers, and an upper electrode are formed on a substrate in a laminated manner, such that the capping layer is formed of a polycrystalline conductive material, and the synthetic antiferromagnetic layers are formed of a material comprising Pt while the magnetic tunnel junction has a squareness of magnetization change of more than 0.8 and 1 or less after heat treatment at 400 °C or higher as explicitly described by the applicant in claim 1.  In the examiner’s opinion, it would also not be obvious to implement a memory device in which lower electrodes, a buffer layer, a seed layer, a magnetic tunnel junction, a capping layer, synthetic antiferromagnetic layers, and an upper electrode are formed on a substrate in a laminated manner, such that at least one of the lower electrodes, the seed layer, and the capping layer is formed of a polycrystalline conductive material, and the synthetic antiferromagnetic layers are formed of a material comprising Pt while the magnetic tunnel junction has a squareness of magnetization change of more than 0.8 and 1 or less after heat treatment at 400 °C or higher as explicitly described by the applicant in claim 8.  In the examiner’s opinion, it would also not be obvious to implement a fabrication method of a memory device in which lower electrodes, a buffer layer, a seed layer, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817